DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted is being considered by the examiner.
Response to Arguments
Applicant’s arguments, with respect to 35 USC 112(b) Rejections of Claims 1-7 have been fully considered and are persuasive.  The 35 USC 112(b) Rejections of Claims 1-7 have been withdrawn. 
Applicant’s arguments, with respect to 35 USC 102(a)(1)/(a)(2) Rejections of Claims 1-2 & 5 have been fully considered and are persuasive.  The 35 USC 102(b) Rejections of Claims 1-2 & 5 have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of amendments to claim 1. 
Applicant’s arguments, with respect to the rejection(s) of claim(s) 3-4 & 7 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of amendments to claim 1. 
Regarding Applicant’s arguments against the Kazuyoshi reference and the tapered portion of the mandrel, Applicant argues that the particular tapered shape of the mandrel is not located with respect to the as required limitations of the amended claim 1.  Examiner respectfully disagrees and notes the limitation is illustrated in Kazuyoshi Fig 1.  Examiner further notes that additional evidence of the use of such an arrangement is well known in the art, as evidenced by Drillon, as stated below. 
Examiner thanks the Applicant for the remarks concerning the thickness variation in the metal, roll surface diametral variation, roll friction and roll pressure on the metal sheet in the forming process, but notes the absence of this criteria as limitations in the claims. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 & 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kazuyoshi, et alia (JPH11342418A), hereinafter Kazuyoshi, in view of Drillon, et alia (US 2002/0003849), hereinafter Drillon. 
Regarding Claim 1, Kazuyoshi discloses a multiple-winding pipe forming device for forming a wound pipe (Para [0007], Ln 148), the multiple-winding pipe forming device comprising: 
a plurality of pairs of forming rollers arranged along a feeding direction in which a metal sheet that is an object of forming travels away from a source of the metal sheet, each pair of forming rollers opposing one another so as to sandwich the metal sheet, and the plurality of pairs of forming rollers being configured for curling the metal sheet and winding the metal sheet into a roll shape (as illustrated in Fig 1); and 
a mandrel (6-1) fabricated of metal (Para [0017], Ln 454-455), the mandrel including: 
a shaft that extends downstream in the feeding direction and is disposed inside the metal sheet wound in the roll shape (as illustrated in Fig 1 ), one end side of the shaft being retained (6) (as illustrated in Fig 1 ), which one end side is disposed upstream in the feeding direction (as illustrated in Fig 1 ), and 
a working portion (6-1) provided at an opposite end side of the shaft from a side thereof at which the one end side is disposed (as illustrated in Fig 1 ), the working portion including a taper portion (as illustrated in Fig 1, directly between rolls [5]) that increases in diameter from upstream to downstream in the feeding direction (as illustrated in Fig 1), 
wherein the taper portion of the working portion is disposed at a position at which the metal sheet wound in the roll shape is sandwiched by, a pair of the forming rollers that is disposed at a downstream side furthest from the source of the metal sheet in the feeding direction of the plurality of pairs of forming rollers(as illustrated in Fig 1 ). 
Kazuyoshi further discloses a center line of said pair of forming rollers disposed furthest downstream in the feeding direction crosses the mandrel (as illustrated in Fig 1).  Due to the lack of detail (Kazuyoshi Fig 1), Kazuyoshi is not explicit to the shape of the mandrel.  Drillon teaches a device for forming tapered tubes (Fig.s 2 and 4A, 4B), a related art, using a tapered mandrel (14) (Col 6, Ln 4-7).  Drillon further teaches a center line of said pair of forming rollers disposed furthest downstream in the feeding direction crosses the mandrel (as illustrated in Fig 4B). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mandrel, as disclosed by Kazuyoshi, to include the tapered mandrel, as taught by Drillon, wherein a center line of said pair of forming rollers is disposed furthest downstream in the feeding direction crossing the mandrel, in order to form a taper in the formed tube. 
Examiner notes the line numbers recited in the Kazuyoshi art refer to the English language translation. 
Examiner notes the limitation "a feeding direction" has been interpreted to mean the direction in which the metal sheet travels, after being fed into the forming device, toward the point at which the sheet becomes a pipe. 
Regarding Claim 2, Kazuyoshi discloses all aspects of the claimed invention as stated above. Kazuyoshi further discloses the working portion includes a circular rod portion protruding from an end of the taper portion to an opposite side of the taper portion from a side thereof at which the shaft is disposed, the circular rod portion being equal in diameter to the end of the taper portion (as illustrated in Fig 1, directly between rolls [5]). 
Regarding Claim 5, the combination of Kazuyoshi and Drillon teaches all aspics of the claimed invention as stated above. Kazuyoshi further discloses a multiple-winding pipe forming method using the multiple-winding pipe forming device (Para [0013], Ln 341-342), the multiple­winding pipe forming method comprising: 
curling the metal sheet and winding superposed portions of the metal sheet into the roll shape (Para [0013], Ln 348-351); and 
compressing the superposed portions of the metal sheet wound in the roll shape between the taper portion of the working portion and the pair of forming rollers that is disposed at the downstream side in the feeding direction of the metal sheet (Para [0017], Ln 453-455; as illustrated in at least Fig 4a). 
Claims 3, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kazuyoshi, in view of Drillon, Stockter, et alia (US 2018/0221931 ), hereinafter Stockter. 
Regarding Claim 3, Kazuyoshi discloses all aspects of the claimed invention as stated above.  Kazuyoshi further discloses a moving apparatus that moves the mandrel along the feeding direction (Para [0003], Ln 54-55). Kazuyoshi is silent to the details of the mandrel. Stockter teaches an apparatus for forming a pipe, a related art. 
Stockter further teaches a forming mandrel (4) (Para [0015], Ln 3-4), having a retention portion that retains the one end side of the shaft (Para [0046], Ln 7-8 teaches the attachment of the mandrel; as illustrated in at least Fig 1) and is movable toward the source of the metal sheet in the feeding direction (Para [0046], Ln 8-9). 
Stockter is not explicit to an upstream and downstream direction, however Stockter teaches the mandrel is moved into the pipe, which Examiner has interpreted as the downstream direction, and in order for the mandrel to move into the downstream direction, it must first have been moved into the upstream direction.  Therefore Stockter teaches the mandrel being driven in both the upstream and downstream directions. 
Stockter is further not explicit to a drive source, however one must exist, since the mandrel is driven into the pipe (Para [0046], Ln 7-9). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the forming device, as taught by the combination of Kazuyoshi, to include the movable mandrel having a retention portion and drive source, as taught by Stockter, in order to position the mandrel as required for forming the pipe. 
Examiner notes the limitation "an upstream side and the downstream side in the feeding direction" has been interpreted to mean the retention portion is capable of being moved either towards or away from the point from which the metal sheet is fed into the forming device. 
Regarding Claim 6, Kazuyoshi discloses all aspects of the claimed invention as stated above.  Kazuyoshi further discloses a moving apparatus that moves the mandrel along the feeding direction (Para [0003], Ln 54-55).  Kazuyoshi is silent to the details of the mandrel. Stockter teaches an apparatus for forming a pipe, a related art. 
Stockter further teaches a forming mandrel (4) (Para [0015], Ln 3-4), having a retention portion that retains the one end side of the shaft (Para [0046], Ln 7-8 teaches the attachment of the mandrel; as illustrated in at least Fig 1) and is movable in the feeding direction (Para [0046], Ln 8-9). 
Stockter is not explicit to an upstream and downstream direction, however Stockter teaches the mandrel is moved into the pipe, which Examiner has interpreted as the downstream direction, and in order for the mandrel to move into the downstream direction, it must first have been moved into the upstream direction. Therefore Stockter teaches the mandrel being driven in both the upstream and downstream directions. 
Stockter is further not explicit to a drive source, however one must exist, since the mandrel is driven into the pipe (Para [0046], Ln 7-9). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the forming device, as disclosed by Kazuyoshi, to include the movable mandrel having a retention portion and drive source, as taught by Stockter, in order to position the mandrel as required for forming the pipe. 
Examiner notes the limitation "an upstream side and the downstream side in the feeding direction" has been interpreted to mean the retention portion is capable of being moved either towards or away from the point from which the metal sheet is fed into the forming device. 
Claims 4, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kazuyoshi, in view of Drillon, Stockter and Hogendoorn, et alia (US 2007/0186603), hereinafter Hogendoorn, and further in view of Rachi, et alia (US 2006/0029972), hereinafter Rachi. 
Regarding Claim 4, the combination of Kazuyoshi and Stockter teaches all aspects of the claimed invention, as stated above.  Kazuyoshi is silent to a sensor and control section.  Hogendoorn teaches a device for forming tubing, a related art. 
Hogendoorn further teaches the use of a mandrel (20), including a shaft (18), (Para [0015], Ln 3) to form the tubing. Hogendoorn further teaches a moving apparatus (14) ( Para [0015], Ln 9-10) which includes:
a sensor (24) (Para [0019], Ln 5-6) that detects tension acting on the shaft (Para [0019], Ln 7-9). Hogendoorn is not explicit to the sensor detects tension acting on the shaft via the retention portion, however the sensor must be connected to the mandrel in order to provide an indication of the tension on the mandrel, and a skilled Artisan would recognize the necessity to connect the sensor to the mandrel, and that once connected to the mandrel, the sensor output could then be utilized to position the mandrel at the best position and in the best manner to promote successful operation of the forming device. 
Hogendoorn further teaches a control section (26) that, in accordance with a tension detected by the sensor (24) (Para [0020]. Ln 1-2, 8-12), provides information to a detected force processor. Hogendoorn is not explicit to the control section controlling the drive source and adjusting a position of the retention portion along the feeding direction, however drive source controllers are used for positioning forming tools, such as a mandrel, based on input from sensors, are known in the art, as evidenced by Rachi (Para [0084], Ln 1-9). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the forming device of Kazuyoshi, as taught by the combination of Kazuyoshi and Stockter, to include a sensor to detect tension acting on the shaft of the mandrel, and a control source, as taught by Hogendoorn, to control the drive source and position the retention portion along the feeding direction, in order to position the mandrel as required for forming the pipe. 
Regarding Claim 7, the combination of Kazuyoshi, Drillon and Stockter teaches all aspects of the claimed invention, as stated above.  Kazuyoshi is silent to a sensor and control section. Hogendoorn teaches a device for forming tubing, a related art. 
Hogendoorn further teaches the use of a mandrel (20), including a shaft (18), (Para [0015], Ln 3) to form the tubing. Hogendoorn further teaches a moving apparatus (14) ( Para [0015], Ln 9-10) which includes:
a sensor (24) (Para [0019], Ln 5-6) that detects tension acting on the shaft (Para [0019], Ln 7-9).  Hogendoorn is not explicit to the sensor detects tension acting on the shaft via the retention portion, however the sensor must be connected to the mandrel in order to provide an indication of the tension on the mandrel, and a skilled Artisan would recognize the necessity to connect the sensor to the mandrel, and that once connected to the mandrel, the sensor output could then be utilized to position the mandrel at the best position and in the best manner to promote successful operation of the forming device. 
Hogendoorn further teaches a control section (26) that, in accordance with a tension detected by the sensor (Para [0020]. Ln 1-2, 8-12), provides information to a detected force processor. Hogendoorn is not explicit to the control section controlling the drive source and adjusting a position of the retention portion along the feeding direction, however drive source controllers are used for positioning forming tools, such as a mandrel, based on input from sensors, are known in the art, as evidenced by Rachi (Para [0084], Ln 1-9). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the forming device of Kazuyoshi, as taught by the combination of Kazuyoshi, Drillon and Stockter, to include a sensor to detect tension acting on the shaft of the mandrel, and a control source, to control the drive source and position the retention portion along the feeding direction, as taught by Hogendoorn and evidenced by Rachi, in order to position the mandrel as required for forming the pipe. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cold Pilger Rolling, Part One, Total Materia Article (APR2013) (https://www.totalmateria.com/page.aspx?ID=CheckArticle&site=kts&NM=396Ðite accessed 15NOV2022). 
Persico (US 3,650,138) teaches a tube winding device, having downstream rollers crossing a tapered mandrel. 
Ermakov,et alia (US 4,203,309) teaches a tube winding device, having downstream rollers crossing a tapered mandrel. 
Petyavin (US 4,641,513) teaches a tube winding device, having downstream rollers crossing a tapered mandrel. 
Cellier, et alia (US 4,866,968) teaches a tube winding device, having downstream rollers crossing a tapered mandrel. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred C Hammers whose telephone number is (571)272-9870. The examiner can normally be reached M-F, 0080-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED C HAMMERS/
Examiner
Art Unit 3725



/SHELLEY M SELF/           Supervisory Patent Examiner, Art Unit 3725